Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.820 Filed 05/10/19 Page 1 of 20




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JAMES E. BLAU #214995,

      Plaintiff,
v                                     No. 2:16-cv-13971

ANGELA FORTESCUE, HEIDI     HON. ARTHUR J. TARNOW
WASHINGTON & JOHN DOE, in
their individual & official MAG. ELIZABETH A. STAFFORD
capacity,

      Defendants.

James E. Blau #214995                 Eric M. Jamison (P75721)
In Pro Per                            Assistant Attorney General
Lakeland Correctional Facility        Attorney for MDOC Defendants
141 First Street                      Fortescue and Washington
Coldwater, MI 49036                   State Operations Division
                                      P.O. Box 30754
                                      Lansing, MI 48909
                                      (517) 335-7573
                                      JamisonE@michigan.gov
                                                                 /

      DEFENDANTS WASHINGTON AND FORTESCUE’S
    SUPPLEMENTAL MOTION FOR SUMMARY JUDGMENT

     As ordered by the Court in its March 27, 2019 order, Defendants

Heidi Washington and Angela Fortescue submit this supplemental brief

to their May 5, 2017 motion for summary judgment. The pending

motion seeks summary judgment based on Plaintiff’s failure to exhaust

administrative remedies against Ms. Washington as well as a failure to
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.821 Filed 05/10/19 Page 2 of 20




establish a legally cognizable claim against either Ms. Washington or

Ms. Fortescue. The supplemental brief includes a succinct summary of

the pending arguments and contains additional arguments to reflect the

expert opinion of the nutritionist that was retained to evaluate Mr.

Blau’s diet. For the reasons in the accompanying brief, Ms. Washington

and Ms. Fortescue request the Court to grant summary judgment in

their favor.

                                         Respectfully submitted,

                                         Dana Nessel
                                         Attorney General

                                         /s/ Eric M. Jamison
                                         Eric M. Jamison
                                         Assistant Attorney General
                                         Attorney for Defendants
                                         Fortescue and Washington
                                         State Operations Division
                                         P.O. Box 30754
                                         Lansing, MI 48909
                                         (517) 335-7573
                                         jamisone@michigan.gov
Dated: May 10, 2019                      P75721

               CERTIFICATE OF SERVICE (E-FILE)

I hereby certify that on May 10, 2019, I directed my assistant to
electronically file the above document(s) with the Clerk of the Court
using the ECF System, which will provide electronic copies to counsel of
record and a hard copy was placed in First-Class Mail, postage paid,
fully addressed as follows:
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.822 Filed 05/10/19 Page 3 of 20




                         James E. Blau #214995
                      Lakeland Correctional Facility
                            141 First Street
                          Coldwater, MI 49036

                                      /s/ Eric M. Jamison
                                      Eric M. Jamison (P75721)
                                      Michigan Dep’t of Attorney General
                                      Assistant Attorney General
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.823 Filed 05/10/19 Page 4 of 20




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JAMES E. BLAU #214995,

      Plaintiff,
v                                         No. 2:16-cv-13971

ANGELA FORTESCUE, HEIDI     HON. ARTHUR J. TARNOW
WASHINGTON & JOHN DOE, in
their individual & official MAG. ELIZABETH A. STAFFORD
capacity,

      Defendants.

James E. Blau #214995,                    Eric M. Jamison (P75721)
In Pro Per                                Assistant Attorney General
Lakeland Correctional Facility            Attorney for MDOC Defendants
141 First Street                          Fortescue and Washington
Coldwater, MI 49036                       State Operations Division
                                          P.O. Box 30754
                                          Lansing, MI 48909
                                          (517) 335-7573
                                          JamisonE@michigan.gov
                                                                     /

    DEFENDANTS WASHINGTON AND FORTESCUE’S BRIEF IN
      SUPPORT OF THEIR SUPPLEMENTAL MOTION FOR
                  SUMMARY JUDGMENT

                                            Dana Nessel
                                            Attorney General

                                            Eric M. Jamison
                                            Assistant Attorney General
                                            Attorney for Defendants
                                            Fortescue and Washington
                                            State Operations Division

                                      i
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.824 Filed 05/10/19 Page 5 of 20




                                          P.O. Box 30754
                                          Lansing, MI 48909
                                          (517) 335-7573
                                          jamisone@michigan.gov
Dated: May 10, 2019                       P75721




                                     ii
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.825 Filed 05/10/19 Page 6 of 20




          CONCISE STATEMENT OF ISSUES PRESENTED

     1.    A prisoner must exhaust his administrative remedies
           through all steps of the grievance process before filing a
           complaint under 42 U.S.C. § 1983. “Proper exhaustion”
           means using all steps that the agency holds out and doing so
           properly. Plaintiff did not properly exhaust his
           administrative remedies with respect to Ms. Washington.
           Should summary judgment be granted in Ms. Washington’s
           favor when plaintiff failed to name Ms. Washington in his
           grievances?

     2.    A plaintiff must allege a legally cognizable claim under 42
           U.S.C. § 1983. According to an outside expert, plaintiff was
           provided meal options that were consistent with his hospital
           discharge instructions. (Although plaintiff’s voluntary store
           purchases were not consistent with the discharge
           instructions.) Does plaintiff have a viable claim against
           defendants?

     3.    To bring an individual capacity claim, plaintiffs must show
           that the defendants conduct violated clearly established
           statutory or constitutional rights of which a reasonable
           person would have known. According to an outside expert,
           plaintiff was provided meal options that were consistent
           with his hospital discharge instructions. Are defendants
           entitled to qualified immunity when meal options were
           provided to plaintiff that were consistent with the hospital
           discharge instructions?




                                     iii
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.826 Filed 05/10/19 Page 7 of 20




    CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:

     1.      Exhaustion.

             Woodford v. Ngo, 548 U.S. 81 (2006) (Exhaustion requires
             “proper exhaustion,” using all steps that the agency holds
             out, and doing so properly).

     2.      42 U.S.C. § 1983.

             Doe v. Wigginton, 21 F.3d 733, 738 (6th Cir. 1994) (A claim
             under 42 U.S.C. requires a showing of personal involvement
             in the activity that deprived plaintiff of a right secured by
             the Constitution or federal law).

     3.      Qualified Immunity.

             Governmental employees sued in their individual capacities
             “are shielded from liability for civil damages insofar as their
             conduct does not violate clearly established statutory or
             constitutional rights of which a reasonable person would
             have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
             (1982); Noble v. Schmitt, 87 F.3d 157, 160-161 (6th Cir.
             1996).




                                      iv
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.827 Filed 05/10/19 Page 8 of 20




                       STATEMENT OF FACTS

     Plaintiff James E. Blau, a prisoner under the supervision of the

Michigan Department of Corrections (MDOC) seeks punitive and

compensatory damages, as well as injunctive relief and attorney fees, in

connection with his civil rights claim under 42 U.S.C. § 1983. Plaintiff

alleges cruel and unusual punishment and medical indifference in

contravention of the Eighth Amendment of the United States

Constitution. (Compl. R.1, PageID.3, ¶¶7-9.) At all times relevant to

this Complaint, Plaintiff was incarcerated at the G. Robert Cotton

Correctional Facility (JCF) in Jackson, Michigan. (Id. at ¶ 10.)

     In July 2016, plaintiff underwent heart surgery and when he was

discharged from the hospital, he was given a discharge diet of “sodium

2000 mg, no caffeine, low cholesterol, low fat.” (Compl. R.1, PageID.3

¶1; R.17, PageID.276.) When he returned to the correctional facility, he

was instructed to choose items from the standardized menu that were

consistent with his hospital discharge instructions. (Compl. R.1,

PageID.2-3 ¶6.)

     On July 25, 2016, plaintiff filed a grievance against “all JCF

medical staff, Corizon/MDOC and all parties involved in executing the



                                     1
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.828 Filed 05/10/19 Page 9 of 20




doctor’s plans and ordering . . .” related to an alleged failure to provide

him the recommended diet. (R.11-4, PageID.80.) Ms. Washington, the

director of MDOC, was not named in the grievance and is not medical

staff, or directly involved in executing the doctor’s orders. (Id.) The

grievance was appealed to step III and denied. (R.11-4, PageID.77.)

     On August 9, 2016, plaintiff filed another grievance, but this time

it was against “Angela Fortescue, Corizon, MDOC and all medical

personnel responsible for denying the cardiologist prescribed

therapeutic diet” and was also related to the alleged failure to provide

him the recommended diet. (R.11-4, PageID.85.) Again, Ms.

Washington was not named in the grievance, is not medical staff and

had no direct involvement with the meal choices provided to plaintiff.

(Id.) The grievance was appealed to step III and denied. (R.11-4,

PageID.82.)

     On August 9, 2016, Ms. Washington purportedly received an email

related to plaintiffs’ dietary needs from someone alleging to be the wife

of plaintiff. (R.13, PageID.191.) (only part of the email was included in

the record, and the authenticity has not been verified.) According to the

email, Ms. Washington referred the matter to the Health Care



                                     2
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.829 Filed 05/10/19 Page 10 of 20




Administrator Lia Gulick, who provided a response. (Id.) Contrary to

the assertions in plaintiffs supplemental brief, Ms. Washington was not

personally involved in investigating the complaints made by plaintiffs’

wife or providing a response to plaintiff’s wife. (R. 65, PageID.797.) Ms.

Washington was merely copied on the email response from Lia Gulick.

(R. 13, Page.ID.191.)

      It does not appear that plaintiff filed a grievance related to Ms.

Washington’s only involvement in matter.

The lawsuit and proceedings

      Plaintiff filed suit against Ms. Washington and Ms. Fortescue in

their individual and official capacities. (Compl. R.1, PageID.1.) They

were served in March 2017. (R.8, PageID.20; R.9, PageID.23.) In

response to the lawsuit, Ms. Washington and Ms. Fortescue filed a

motion for summary judgment asserting that: (1) plaintiff failed to

exhaust, (2) that Ms. Washington was not personally involved and thus

is not a legally cognizable claim, and (3) qualified immunity bars any

claims. (R.11, PageID.26-48.)

      There were numerous motions filed, and the Court made various

attempts to settle the matter between the parties. Ultimately, without



                                      3
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.830 Filed 05/10/19 Page 11 of 20




deciding the pending motion for summary judgment, the Court ordered

that plaintiff be provided “a vegan diet containing items that are low in

fat and cholesterol, and that together, account for less than 2,000

milligrams of sodium per day” and closed the case. (R.34, PageID.547.)

The matter was appealed to the Sixth Circuit and the district court

order was vacated and remanded for further proceedings.

      Upon remand, the Court held a status conference and directed

defendants to retain a nutritional expert to evaluate plaintiffs’ diet to

determine whether it met the discharge instructions. With the Court’s

approval, the defendants retained Dr. Alaimo from Michigan State

University to conduct the evaluation. (R.61, PageID.774-776.)

The expert report

      Dr. Alaimo conducted a thorough evaluation of the diet provided

to plaintiff to determine whether it met the hospitals discharge

instructions. (Ex. A, Alaimo Report.)

      She made the following conclusions:

      (1)   All meals are vegan and contain zero cholesterol;
      (2)   All meals provide less than 2000 mg of sodium;
      (3)   All meals contain no caffeine;
      (4)   All meals meet the FDA definition of low fat, but do not meet
            other definitions of low fat; and



                                      4
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.831 Filed 05/10/19 Page 12 of 20




      (5)   The majority of plaintiff’s store purchases did not align with
            the discharge instructions and when combined with his other
            meals were not low-fat, low cholesterol, or low sodium.

                               ARGUMENT

I.    Plaintiff failed to exhaust against Ms. Washington.

      Exhaustion of all available administrative remedies is a

prerequisite for maintaining any claim against a named defendant in

this lawsuit. This requirement is mandatory, Woodford v. Ngo, 548

U.S. 81, 85 (2006), and grounded in the plain language of the Prisoner

Litigation Reform Act, which states, in pertinent part, as follows:

      No action shall be brought with respect to prison conditions
      under section 1979 of the Revised Statutes of the United
      States (42 U.S.C. § 1983), or any other Federal law, by a
      prisoner confined in any jail, prison, or other correctional
      facility until such administrative remedies as are available
      are exhausted. [42 U.S.C. § 1997e(a)]

      The requirement “applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes” and

regardless of the wrong alleged. Porter v. Nussle, 534 U.S. 516, 532

(2002). Failure to exhaust all administrative remedies with respect to

one claim, warrants summary judgment in any Defendant’s favor for

whom he did not exhaust his administrative remedies and with respect

to any claim for which this is true. Jones v. Bock, 549 U.S. 199, 219-24



                                      5
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.832 Filed 05/10/19 Page 13 of 20




(2007). The MDOC policy regarding exhaustion was already set forth in

defendants’ motion for summary judgment and will not be repeated

here but requires prisoners to first, attempt to resolve the issue with

the staff member involved prior to writing a grievance and second, to

specifically name “all of those involved in the issue being grieved.”

(R.11, PageID.35-36.)

      The requirements set forth in the MDOC policy serve the purposes

for exhaustion as recognized by the United States Supreme Court.

With respect to the requirement that each individual involved be named

in the Step I grievance report, the Sixth Circuit has recognized that this

requirement “furthers the[] objectives of exhaustion,” Reed-Bey v.

Pramstaller, 603 F.3d 322, 324 (6th Cir. 2010), including allowing

“prison officials a ‘fair opportunity’ to address grievances on the merits,

to correct prison errors that can and should be corrected and to create

an administrative record for those disputes that eventually end up in

court.” Id.

      A claim alleging a civil rights violation under 42 U.S.C. § 1983

requires a showing that a Defendant: “(1) deprived him of a right

secured by the ‘Constitution and laws of the United States,’ (2) while



                                      6
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.833 Filed 05/10/19 Page 14 of 20




acting under color of state law.” Doe v. Wigginton, 21 F.3d 733, 738 (6th

Cir. 1994) (internal citations omitted). To establish a claim for

monetary damages against an individual defendant, Plaintiff must

present facts supporting a finding that the defendant was personally

involved in the alleged constitutional violation. Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998); Smith v. Heyns, 2013 U.S. Dist.

LEXIS 108122 (E.D. Mich. July 31, 2013).

      A.     The grievances failed to mention Ms. Washington.

      Plaintiff filed two relevant grievances. The first was on July 25,

2016 and the second was on August 9, 2016. (R.11-4, PageID.80., and

R.11-4, PageID.85.) Neither mentioned Ms. Washington by name, title,

or any other identifying information that would have given her a fair

opportunity to address the grievance. (Id.) There is no evidence to

suggest that plaintiff was unaware of the MDOC Directors name, which

may have prevented him from specifically identifying her in the

grievance. There is no evidence in the record to suggest that plaintiff

attempted to resolve the issue with Ms. Washington prior to writing a

grievance.




                                      7
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.834 Filed 05/10/19 Page 15 of 20




      The July 25, 2016 grievance identified “all JCF medical staff,

Corizon/MDOC and all parties involved in executing the doctor’s plans

and ordering . . .”. (R.11-4, PageID.80.) The Director of MDOC had no

personal involvement in July 2016 related to executing the doctors

plans and ordering.

       The August 9, 2016 grievance specifically identified “Angela

Fortescue, Corizon, MDOC and all medical personnel responsible for

denying the cardiologist prescribed therapeutic diet.” (R.11-4,

PageID.85.) Again, there was no mention of the Director, and there is

no evidence to suggest that the Director had any personal involvement

in the alleged denial of the prescribed therapeutic diet. Consequently,

plaintiff did not attempt to resolve the issue with Ms. Washington

before filing the grievance. Accordingly, plaintiff failed to properly

exhaust his administrative remedies before filing suit against Ms.

Washington and Ms. Washington should be dismissed from the suit.

      Furthermore, the only information in the record related to the

Director’s knowledge of the situation was an email that was purportedly

sent from plaintiffs’ wife on August 9, 2016, which is the same day that

the second grievance was filed. (R.13, PageID.191.) Supervisory



                                      8
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.835 Filed 05/10/19 Page 16 of 20




authority over staff that made the decision related to plaintiffs request

for a modified diet is not enough to establish personal involvement, and

personal involvement is required to maintain a claim against Ms.

Washington. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008).

Consequently, Ms. Washington should be dismissed from the case.

      Simply naming the “MDOC” in the grievance is not sufficient to

specifically identify everyone involved to provide them with notice of the

grievance. Such an approach negates the identification requirement

and is the same as identifying no one.

II.   Ms. Washington and Ms. Fortescue are entitled to qualified
      immunity.

      Employees of the Michigan Department of Corrections sued in

their individual capacities “are shielded from liability for civil damages

insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Dietrich v. Burrows, 167

F.3d 1007, 1012 (6th Cir. 1999); Noble v. Schmitt, 87 F.3d 157, 160 (6th

Cir. 1996). “For a right to be clearly established, the contours of the

right must be sufficiently clear that a reasonable official would




                                      9
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.836 Filed 05/10/19 Page 17 of 20




understand that what he is doing violates that right.” Feathers v. Aey,

319 F.3d 843, 848 (6th Cir. 2003).

      As has already been briefed in the earlier motion for summary

judgment, Ms. Fortescue did not disregard plaintiffs’ medical needs.

(R.11, PageID.46-47.) She evaluated the instructions provided by

outside medical providers and determined that plaintiffs’ dietary needs

could be met by choosing healthy options off the regular meal line.

(R.11-2, PageID.51-56.) Aside from plaintiffs’ own assertions, there is

no evidence to support the conclusion that plaintiffs’ dietary needs could

not be met by selecting healthy options from the regular meal line.

      After this Court’s intervention, plaintiff was provided with a

vegan diet, which was evaluated by Dr. Alaimo, an outside nutritional

expert to determine whether the vegan diet was consistent with the

discharge instructions of outside medical providers. (R.34, PageID.547.)

Dr. Alaimo concluded that the vegan diet met the discharge instructions

of the medical providers, however, the store purchases made by plaintiff

of fatty foods, salty snacks and meat products did not align with the

discharge instructions. (Ex. A.) In other words, plaintiff is alleging

that Ms. Fortescue and Ms. Washington are being deliberately



                                     10
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.837 Filed 05/10/19 Page 18 of 20




indifferent to his serious medical needs by not providing him with a low

fat, low cholesterol, low sodium diet, but he is not personally making

choices that are consistent with the discharge instructions of his

medical providers. (Compl. R.1, PageID.3, ¶¶2-7.)

      Two nutritionists, an MDOC nutritionist and an outside

nutritional expert, have concluded that various meal options available

to plaintiff meet his dietary needs. (R.11-2, PageID.51-56; and Ex. A.)

There does not appear to be any basis to conclude that either Ms.

Fortescue or Ms. Washington were violating a clearly established

statutory or constitutional right of plaintiff. Accordingly, the motion for

summary judgment should be granted in favor of defendants.

             CONCLUSION AND RELIEF REQUESTED

      This Court should grant summary judgment in favor of both Ms.

Washington and Ms. Fortescue. Plaintiff’s claims against Ms.

Washington should be dismissed because plaintiff failed to exhaust

administrative remedies with respect to these claims. In addition, the

mere allegation of her “personal knowledge” is both insufficient to state

a claim under Section 1983 and is not supported by the record.




                                     11
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.838 Filed 05/10/19 Page 19 of 20




      Furthermore, plaintiff has failed to allege a claim for deprivation

of his Eighth Amendment rights, and any claim thereof is refuted by the

record. Finally, defendants are entitled to qualified immunity for the

claims at issue here.

                                          Respectfully submitted,

                                          Dana Nessel
                                          Attorney General

                                          /s/ Eric M. Jamison
                                          Eric M. Jamison
                                          Assistant Attorney General
                                          Attorney for Defendants
                                          Fortescue and Washington
                                          State Operations Division
                                          P.O. Box 30754
                                          Lansing, MI 48909
                                          (517) 335-7573
                                          jamisone@michigan.gov
Dated: May 10, 2019                       P75721

                CERTIFICATE OF SERVICE (E-FILE)

I hereby certify that on May 10, 2019, I directed my assistant to
electronically file the above document(s) with the Clerk of the Court
using the ECF System, which will provide electronic copies to counsel of
record and a hard copy was placed in First-Class Mail, postage paid,
fully addressed as follows:

                          James E. Blau #214995,
                        Lakeland Correctional Facility
                              141 First Street
                            Coldwater, MI 49036



                                     12
Case 2:16-cv-13971-AJT-EAS ECF No. 66, PageID.839 Filed 05/10/19 Page 20 of 20




                                       /s/ Eric M. Jamison
                                       Eric M. Jamison (P75721)
                                       Michigan Dep’t of Attorney General
                                       Assistant Attorney General




                                     13
